Citation Nr: 1749269	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-11 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include multi-level lumbar degenerative disc and joint disease.

2.  Entitlement to service connection for left leg hemiparesis with spasticity, status post cerebral vascular accident (claimed as left leg condition).

3.  Entitlement to service connection for a left hip disorder, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1962 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado.  

On his April 2013 substantive appeal form, the Veteran requested that he be allowed to provide testimony at a Board video hearing,  The requested hearing was scheduled for October 20, 2017 and the Veteran failed to appear for the requested hearing and provided no explanation for his failure to appear.  Therefore, the matter is now ready for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A low back disorder, to include lumbar degenerative disc and joint disease (claimed as low back pain/injury) is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest during service or within one year of the Veteran's discharge from service.

2.  Left leg hemiparesis with spasticity, status post cerebral vascular accident (claimed as left leg condition) is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  A left hip disorder, to include degenerative joint disease, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest during service or within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder, to include degenerative joint and disc disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for left leg hemiparesis with spasticity, status post cerebral vascular accident (claimed as left leg condition) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for a left hip disorder, to include degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran maintains that his current left hip, low back, and left leg disorders had their onset in service.  He contends that these problems have been continuous since service.  

Service records reveal that an August 24, 1965 line of duty determination noted left hip trauma on August 21, 1965.   It was noted that the Veteran attempted to lift some rope from a hook when his feet slipped causing him to fall and he landed on his left hip on a lug wrench.  Estimated time of loss was 5 days.  X-rays performed on the left hip on August 23, 1965, were normal.  

Treatment records reveal that the Veteran was brought in by ambulance with marked swelling and pain of the left hip and was hospitalized from August 23, 1965 to August 27, 1965.  Exam showed swelling at the left gluteal musculature with hematoma and large ecchymosis at the left hip gluteal area.  A diagnosis of gluteal contusion of the left hip was rendered.  Hospital treatment included bedrest with progressive ambulation with rapid progress.  Condition at discharge was noted to be excellent.  

There were no further complaints or findings of left hip pain in service nor were there any findings of left leg weakness or low back problems.  

At the time of the Veteran's December 1965 service separation examination, normal findings were reported for the spine and lower extremities.  On his December 1965 service separation report of medical history, the Veteran checked the no boxes when asked if he had or had ever had recurrent back pain; bone, joint, or other deformity; or arthritis or rheumatism.  In the physician's summary section of the report there were no notations of back, left hip, or left leg problems.  There were also no complaints or findings of low back, left hip, or left leg problems in the years immediately following service or for many years thereafter. 

In conjunction with his claims, the Veteran was afforded a VA examination in August 2012.  At that time, the Veteran was diagnosed as having mild to moderate hip degenerative joint disease with a date of onset of 2007.  

The Veteran was also diagnosed with multi-level lumbar degenerative disc and joint disease at that time, with a diagnosis date of 2006.  The Veteran reported a history of low back pain for many years but was not clear on the date.  He believed he was told he had a "herniated disc" in his low back when he was hospitalized in 1965 while in the service.  He reported intermittent low back pain of an intermittent pattern since leaving the service but did not recall when he sought medical attention for his low back after leaving the service. 

Following examination of the Veteran and review of the record, the examiner indicated that it was less likely than not that the Veteran's left hip condition was incurred in or caused by slipping and falling while in service, on August 21, 1965.  The examiner indicated that after careful review of the claims file and interviewing/examining the Veteran, it was her opinion that the current left hip condition was unlikely related to the fall the Veteran suffered while in service.  She noted the injury that the Veteran suffered from in 1965 was clearly a muscular injury resulting in a hematoma.  She observed that the Veteran had no left hip pain at the time of discharge, which was 4 months after his left hip injury.  There was also no medical evidence of an ongoing left hip issue.  She observed the Veteran suffered a stroke in 1995, resulting in left hemiparesis, severely affecting his gait.  It was noted that even though the Veteran made some gains after his stroke, review of the medical records clearly showed the Veteran continued to have an antalgic gait of a circumduction type, which placed excess stress on the left hip in order to rotate the lower leg. 

With regard the left leg condition, the examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  She noted that the Veteran had left hemiparesis manifested with weakness and spasticity of the left lower leg secondary to the stroke he suffered from in 1995.  This diagnosis had no relationship to the fall the Veteran suffered from while in the service in 1965.

As to the Veteran's current low back condition, the examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated that review of the claims file showed no evidence of a back injury while in the service.  She noted that the Veteran reported during the exam that he was told he had a "bulging disc" while in the hospital for his left hip injury that occurred on August 1965, however, there was no record of a back injury per review of the service treatment records.  In addition, at the time of discharge in December 1965, the Veteran had no complaints of low back pain.  There were no private medical records available showing continuity of care of a back injury as a result of his military service.  There was no documentation of a chronic low back condition post service.  The examiner indicated that there was clear documentation that the Veteran began to have low back pain after falling off a bed in 2006.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that a current low back disorder, to include degenerative disc and joint disease, had its onset in service or within the one year following service.  The Veteran's service treatment records contain no complaints or findings of a low back disorder or symptoms associated with a low back disorder.  Normal findings for the spine were reported on the Veteran's service separation examination and the Veteran checked the "no" boxes when asked if he had or had ever had recurrent back pain; bone, joint or other deformity; or arthritis or rheumatism.  There were also no findings of low back problems in the years immediately following service or for many decades thereafter.  

As to the Veteran's reports that he has low back problems since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report that he had back problems, to include arthritis or rheumatism, on his service separation report of medical history.  Furthermore, the Veteran did not file an application for compensation for low back problems until decades after service.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any low back problems were related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of low back problems since service are not credible. 

As to the Veteran's belief that his current low back disorders are related to his period of service, the question of causation of a complex medical condition, such as arthritis, extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, supra.  It has not been shown that he has the requisite training to diagnose the cause of his current low back disorders, to include degenerative joint and disc disease.  

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current low back disorder to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  Significantly, there is also no competent, probative evidence or opinion of record that suggests a nexus between any incident in service and the Veteran's low back disorders.  In contrast, the August 2012 VA examiner, following a comprehensive review of the record and examination, opined that the Veteran's current low back disorder was less likely than not caused by or a result of an incident in service or to have begun in active service.  The Board is placing greater weight on this opinion as it was rendered after a thorough review of the record with detailed rationale being set forth to support the opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.

Because the record does not show continuous symptoms of low back problems since service, degenerative joint disease manifested to a compensable degree within one year of service separation, or a low back disorder otherwise related to service, direct and presumptive service connection for a low back disorder may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

As such, the claim for service connection for a low back disorder, to include degenerative joint and disc disease, on a direct or presumptive basis must be denied.  As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As it relates to a left leg disorder, after a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current left leg disorder had its onset in service.  The Veteran's service treatment records contain no complaints or findings of left leg problems.  There were no findings of left leg problems or symptoms associated with left leg problems at the time of the Veteran's service separation examination, with normal findings being reported for the lower extremities at the time of the Veteran's service separation examination, or for many years following service.  

As to the Veteran's reports that he has had left leg problems since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report that he had left leg problems on his service separation report of medical history.  Furthermore, the Veteran did not file an application for compensation for left leg problems until decades after service.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any low back problems were related to his period of service.  For these reasons, the Board concludes that the assertions of left leg problems since service are not credible. 

As to the Veteran's belief that his current left leg problems are related to his period of service, the question of causation of a complex medical condition, such as his current left leg weakness, extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  It has not been shown that he has the requisite training to diagnose the cause of his current left leg problems. 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current left leg problems to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  Significantly, there is also no competent, probative evidence or opinion of record that suggests a nexus between any incident in service and the Veteran's current left leg problems.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative have intimated that any such evidence or opinion exists.  In contrast, the August 2012 VA examiner, following a comprehensive review of the record and examination, opined that the Veteran's current left leg problems were less likely than not caused by or a result of an incident in service or to have begun in active service.  The Board is placing greater weight on this opinion as it was rendered after a thorough review of the record with detailed rationale being set forth to support the opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.

In this case, the Veteran's current left leg problems were not shown during active service or for many years thereafter.  The weight of the competent evidence demonstrates that the diagnosed left leg weakness was neither incurred in nor related to active service.  For these reasons, the Board finds that service connection for left leg hemiparesis with spasticity, status post cerebral vascular accident, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A.§ 5107; 38 C.F.R. § 3.102.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current left hip disorder, to include arthritis had its onset in service.  While the Board notes that the Veteran was treated for a left hip contusion in service, at the time of the Veteran's separation examination, normal findings were reported for lower extremities.  Furthermore, on his December 1965 separation report of medical history, the Veteran did not report having "swollen or painful joints;" "arthritis, rheumatism or bursitis;" or "bone, joint or other deformity."  Moreover, left hip arthritis was not diagnosed until many years following service.  Given the foregoing, the weight of the evidence demonstrates that the Veteran did not sustain a chronic left hip injury or disease or chronic arthritis symptoms during active service.

The Board next finds that the weight of the evidence is against a finding that left hip arthritis was continuously manifested since service, including degenerative joint disease to a degree of ten percent disabling within one year of service separation.  The earliest evidence of degenerative joint disease is decades after service.  The absence of post-service findings of, diagnosis of, or treatment for left hip degenerative joint disease for decades after service separation is one factor that tends to weigh against a finding of left hip arthritis in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, supra 

The Veteran has attempted to establish a continuity of symptomatology of his left hip disorder or a nexus through his own lay assertions.  The Board finds, however, that the etiology of the Veteran's current left hip disorder falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  The evidence does not show clinical documentation of degenerative joint disease until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate his left hip degenerative joint disease, to active service, is of no probative value. 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current left hip disorder to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  Significantly, there is also no competent, probative evidence or opinion of record that suggests a nexus between any incident in service and the Veteran's left hip disorders.  In contrast, the August 2012 VA examiner, following a comprehensive review of the record and examination, opined that the Veteran's current left hip disorder was less likely than not caused by or a result of an incident in service or to have begun in active service.  The Board is placing greater weight on this opinion as it was rendered after a thorough review of the record with detailed rationale being set forth to support the opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.

Because the record does not show continuous symptoms of left hip problems since service, degenerative joint disease manifested to a compensable degree within one year of service separation, or a left hip disorder otherwise related to service, direct and presumptive service connection for a left hip disorder may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

As such, the claim for service connection for a left hip disorder, to include degenerative joint disease, on a direct or presumptive basis must be denied.  As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder, to include multi-level lumbar degenerative disc and joint disease, is denied.

Service connection for left leg hemiparesis with spasticity, status post cerebral vascular accident (claimed as left leg condition), is denied.

Service connection for a left hip disorder, to include degenerative joint disease, is denied.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


